Filed 12/18/14 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2014 ND 213







David L. Thorson, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20140144







Appeal from the District Court of Morton County, South Central Judicial District, the Honorable Sonna M. Anderson, Judge.



AFFIRMED.



Per Curiam.



Robert Wade Martin, North Dakota Public Defenders’ Office, 11 1st Avenue SW, Minot, ND 58701, for petitioner and appellant; submitted on brief.



Brian David Grosinger, Assistant State’s Attorney, 210 2nd Avenue NW, Mandan, ND 58554, for respondent and appellee; submitted on brief.

Thorson v. State

No. 20140144



Per Curiam.

[¶1]	David L. Thorson appeals from a district court order denying his application for postconviction relief.  Thorson argues the district court erred in finding representation of his attorneys at trial and at his first postconviction relief proceeding, respectively, did not constitute ineffective assistance of counsel because counsel failed to call a witness at trial and, subsequently, counsel failed to argue the failure to do so at the first postconviction relief proceeding.  We summarily affirm under N.D.R.App.P. 35.1(a)(2), concluding the district court’s findings of facts are not clearly erroneous.

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner

Dale V. Sandstrom